Case 7:19-cr-00071 Document 19 Filed on 01/15/19 in TXSD Page 1 of 2 2

United States District Court
Southern District of Texas
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS _ JAN 15 2019
McALLEN DIVISION

 

David J. Bradley, Clerk : A

Criminal No. Mf = | 9 - 00 7 1

UNITED STATES OF AMERICA
v.

OSCAR FRANCO-LOPEZ

BRANDON EZEQUIEL CHACHA-
AVILA

YESENIA YVETTE ARMENDARIZ

MM MD MM tht uu)

SEALED INDICTMENT
THE GRAND JURY CHARGES:
| Count One
On or about December 21, 2018, in the Southern District of Texas and within the
jurisdiction of the Court, defendants,
_ OSCAR FRANCO-LOPEZ
BRANDON EZEQUIEL CHACHA-AVILA
YESENIA VETTE ARMENDARIZ
did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).
Count Two

On or about December 21, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, defendants,
Case 7:19-cr-00071 Document 19 Filed on 01/15/19 in TXSD_ Page 2 of 2

OSCAR FRANCO-LOPEZ
BRANDON EZEQUIEL CHACHA-AVILA
and
YESENIA YVETTE ARMENDARIZ .
did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more, that is, approximately 14 kilograms of a

mixture or substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance. |

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title |
18, United States Code, Section 2.

A TRUE BILL

LOOT

fCKEPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY

  

 

ASSISTANT UNITED STATES ATTORNEY
